DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered and applicant’s amendments and remarks filed 8/17/2021 are entered with the continued examination request.
In the continued examination claims 1-14 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks pgs 6-8, filed 8/17/2021, with respect to claim rejections under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-14 under 35 USC 112(b) has been withdrawn, the term “substantially” is considered as a broad term being used to avoid an overly literal reading of the claim, and as a descriptor to the narrowness that the spine has relative to the housing. 
Applicant’s arguments, see pgs 8-11, filed 8/17/2021, with respect to the rejection(s) of claim(s) 1 ,2,7 and 12 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park in view of Ehrenreich under 35 USC 103.
Applicant’s arguments with respect to claim(s) 3-6, 8-11, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-20160120434-A1) (cited previously) in view of Ehrenreich (US20150305974A1).
Regarding claim 1,  Park teaches modular wearable health monitor (Abstract, wearable device, monitoring system) comprising: a housing ([0094] Fig 1, rigid housing 115) comprising a power source (“Rigid housing 115 also typically contains a power source, such as one or more batteries”) and at least one processor configured to process biometric data (Claim 5, “a processor contained within the housing, the processor configured to continuously record and extract a plurality of features from the physiological signal”);
 a flexible mount configured, during use, to be affixed to a user's body, the mount comprising a body attachment means for affixing said mount to the user's body ([0095]-[0096] Fig 1 flexible body 110,  “flexible body 110 includes a configuration and various features that facilitate comfortable wearing of 
    PNG
    media_image1.png
    310
    403
    media_image1.png
    Greyscale
 and a substantially rigid spine disposed substantially centrally on said flexible mount, the spine comprising an attachment means for removably attaching said housing thereto ([0096] [0127] Fig 1B lower housing member 145, upper housing “detachably couples with a lower housing member”, as seen in Fig 1 B the lower housing comprises a spine/attachment means for the upper housing and is disposed in the center portion of the flexible mount) wherein said spine is substantially narrower than the mount (as seen in the image above the spine/lower housing 145 is narrower along the devices width than the mount/flexible body 110) and wherein said housing and substantially rigid spine are restrained from movement relative to one another once attached ([0096] upper rigid housing 115 mates with the lower housing/spine 145 to make a rigid watertight assembly; Fig 4, [0126]-[0127] housing members, upper and lower, are shown and the snap connectors that hold them together are seen; by connecting the two pieces of rigid plastic in this manner the two section are restrained from movement relative to one another). 
Park does not teach wherein said housing is substantially wider than said substantially rigid spine (the spine and housing in Park are generally equal in size). 
Ehrenreich teaches a body mounted sensor system for monitoring (Fig 13), with an adhesive element/bandage [0192], a housing [0192], and a means to attach the housing to the adhesive (the spine), and wherein said housing is substantially wider than said substantially rigid spine (Ehrenreich 
    PNG
    media_image2.png
    293
    597
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    266
    306
    media_image3.png
    Greyscale
substantially narrower than the housing 200). 




Regarding claim 2, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said mount further comprises at least one sensor that, upon fixation of the housing to the spine, is put into electrical and/or optical communication with said housing ([0095]-[0096] Flexible body includes electrodes/sensors 311, 312; “circuit board assembly 120 is positioned within housing 115 to contact electrode traces 311, 312”).
Regarding claim 7, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said body attachment means comprises an adhesive ([0113] Fig 3B adhesive layer 340).
Regarding claim 12, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said housing further comprises a programmable button ([00101] “Patient trigger input 210 may be configured to relay a signal from a patient trigger”, “patient trigger input 210 may be a PCB switch or button that is responsive to pressure”).

Claims 3, 4, 5, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) as applied to claim 1 above, and further in view of Thomsen et al. (US 20130060098 A1)(cited previously).
Regarding claim 3, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor with a spine and which aligns to the underlying structure ([0096] Fig 1B lower housing member 145, upper housing “detachably couples with a lower housing member”; circuit board assembly 120 is positioned within housing 115 to contact electrode traces, the structures align with the underlying structure).
Park in view of Ehrenreich does not teach a modular wearable health monitor wherein apertures are aligned with features of said housing.
Thomsen teaches a wearable sensor device wherein apertures are aligned with features of said housing ([0185]-[0186] holes/apertures for emitting light from LED features out of the bottom of the device).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable device of Park in view of Ehrenreich with the apertures for allowing light to be coupled to the housing because this modification comprises the use of known technique (adding apertures aligned with the housing) to improve similar devices (skin patch type sensor devices) in the same way (apertures aligned with the housing allow light to be used to sense physiological signals).
Regarding claim 4, Park in view of Ehrenreich and Thomsen teaches a modular wearable health monitor substantially as claimed in claim 3. Park does not teach a modular wearable health monitor wherein the features of said housing comprise Light Emitting Diodes. 
Thomsen teaches a wearable sensor device wherein the features of said housing comprise Light Emitting Diodes ([0185]-[0186] LEDs are disposed in the housing to emit light out of the aperture).

Regarding claim 5, Park in view of Ehrenreich and Thomsen teaches a modular wearable health monitor substantially as claimed in claim 4. Park in view of Ehrenreich does not teach a modular wearable health monitor wherein said light emitting diodes are in operative communication with at least one processor contained within said housing, wherein said processor is configured to utilize inputs therefrom to generate data corresponding to blood oxygen saturation measurements.
Thomsen teaches a wearable sensor device wherein said light emitting diodes are in operative communication with at least one processor contained within said housing ([0173] microprocessor controls/communicates with LEDs), wherein said processor is configured to utilize inputs therefrom to generate data corresponding to blood oxygen saturation measurements ([0042]-[0043] a method for using the optical input signal to determine oxygen saturation is described).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable sensor device of Park in view of Ehrenreich with the generation of blood oxygen saturation data from the photo plethysmography apparatus as this modification comprises the use of known technique (analyzing LED inputs and measured data) to improve similar devices (skin patch sensors) in the same way (using a PPG, allows for measuring useful physiologic signals like blood oxygen saturation).
Regarding claim 6, Park in view of Ehrenreich and Thomsen teaches a modular wearable health monitor substantially as claimed in claim 5. Further, Park teaches wherein said mount further comprises at least one EKG sensor ([0122] mount/flexible body comprises electrodes for gathering EKG/ECG signals) configured to be in operative communication with said housing when attached thereto through 
Regarding claim 8, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 7. Park in view of Ehrenreich does not teach a modular wearable health monitor wherein said adhesive is a pressure-sensitive adhesive.
Thomsen teaches a wearable sensor device wherein said adhesive is a pressure-sensitive adhesive ([0065]-[0067] pressure sensitive adhesives may be used to secure the body).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable sensor device of Park in view of Ehrenreich with the pressure sensitive adhesive of Thomsen because this modification comprises a simple substitution of one known element (adhesive of Park) for another (pressure sensitive adhesive of Thomsen) to obtain predictable results (the device is secured to the skin with pressure sensitive adhesive).
Regarding claim 14, Park teaches modular wearable health monitor (Abstract, wearable device, monitoring system) comprising: a housing ([0094] Fig 1, rigid housing 115) comprising a power source (“Rigid housing 115 also typically contains a power source, such as one or more batteries”) and at least one processor configured to process biometric data (Claim 5, “a processor contained within the housing, the processor configured to continuously record and extract a plurality of features from the physiological signal”);
 a flexible mount configured, during use, to be affixed to a user's body, the mount comprising a body attachment means for affixing said mount to the user's body ([0095]-[0096] Fig 1 flexible body 110,  “flexible body 110 includes a configuration and various features that facilitate comfortable wearing of device 100 by a patient”; );
 and a substantially rigid spine disposed substantially centrally on said flexible mount, the spine comprising an attachment means for removably attaching said housing thereto ([0096] [0127] Fig 1B 

    PNG
    media_image1.png
    310
    403
    media_image1.png
    Greyscale
wherein said spine is substantially narrower than the mount (as seen in the image above the spine/lower housing 145 is narrower along the devices width than the mount/flexible body 110) and wherein said housing and substantially rigid spine are restrained from movement relative to one another once attached ([0096] upper rigid housing 115 mates with the lower housing/spine 145 to make a rigid watertight assembly; Fig 4, [0126]-[0127] housing members, upper and lower, are shown and the 
Park does not teach wherein said housing is substantially wider than said substantially rigid spine (the spine and housing in Park are generally equal in size) and wherein apertures for optical communication are aligned with optical features of said housing. 
Ehrenreich teaches a body mounted sensor system for monitoring (Fig 13), with an adhesive element/bandage [0192], a housing [0192], and a means to attach the housing to the adhesive (the spine), and wherein said housing is substantially wider than said substantially rigid spine (Ehrenreich teaches a plurality of configurations for mounting a device adhesively to a user [0215], this includes Fig 13A & B [0216] and Fig 14 A-C [0222]; in both of these embodiments a narrow rigid spine element, Fig 13-rib 461, Fig 14- first fitting 280 and second fitting 281, secures the housing to the adhesive flexible mount [0216] [0222] via the narrow spine elements in Figs 13 and 14; in Fig 13 the rib 461 is seen to be substantially narrower than the housing 200, in Fig 14 A and C the fittings 280, 281 are shown to be substantially narrower than the housing 200).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the device of Park to makes use of a spine narrower than the housing to couple the device on the adhesive mount as taught by Ehrenreich because this modification comprises a simple substitution of one known element (spine element and housing of equal size as taught by Park) for another (spine element and wider housing as taught by Ehrenreich) to obtain predictable results (the mounting mechanism of Ehrenreich may be utilized, this allow for the housing to be secured to the adhesive mount/bandage via the rib or the fittings).
Park in view of Ehrenreich does not teach a modular wearable health monitor wherein apertures for optical communication are aligned with optical features of said housing.

It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable device of Park in view of Ehrenreich with the apertures for allowing light to be coupled to the housing because this modification comprises the use of known technique (adding apertures aligned with the housing) to improve similar devices (skin patch type sensor devices) in the same way (apertures aligned with the housing allow light to be used to sense physiological signals).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) as applied to claim 7 above, and further in view of Taub (US 20090088614 A1)(cited previously).
Regarding claim 9, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 7. Park in view of Ehrenreich does not teach a modular wearable health monitor wherein said adhesive is a waterproof adhesive.
Taub teaches a method of securing a medical device to the body wherein said adhesive is a waterproof adhesive ([0077] a waterproof adhesive is used for securing a sensor system to the skin of a patient).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the wearable sensor adhesive of Park in view of Ehrenreich with the waterproof adhesive for a medical device because waterproof adhesive may “permit activities such as showering and/or bathing while maintaining adherence of the on-skin” [0077]. Further examiner notes that this modification comprises a simple substitution of one known element (adhesive of Park) for another (waterproof adhesive of Taub) to obtain predictable results (the mount of the device may adhere to the skin even is subjected to liquids).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) as applied to claim 1 above, and further in view of Yamada (US 20180209814 A1)(cited previously).
Regarding claim 10, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said modular wearable health monitor is configured to monitor heart rate, heart rate variability ([0143]-[0146] heart rate can be derived from ECG, further heart rate variability would be monitored through continuous heart rate monitoring), respiratory rate ([0162] respiratory rate may be derived from the ECG signal), blood oxygen levels ([0171] an additional sensor may be a pulse oximeter to measure SpO2/perfusion, one of basic skill in art will recognize that an SpO2 measure is representative of blood oxygen levels), skin temperature ([0171] an alternative sensor may sense temperature data from the patch, which is disposed on the skin), glucose levels ([0140] device may use a blood glucose monitoring as a sensor), and galvanic skin response/electro dermal activity ([0170] an alternate data channel may use the electrodes to measure galvanic skin response/impedance).     
Park further teaches a modular wearable health monitor wherein an accelerometer sensor may be an additional sensor in the device to determine motion of the patch. Park in view of Ehrenreich does not teach a modular wearable health monitor wherein said modular wearable health monitor is configured to monitor steps taken and body posture. 
Yamada teaches an acceleration sensor to wherein said wearable monitor ([0023] measurement device worn by a pedestrian) is configured to monitor steps taken ([0040] step count unit acquires a counted number of steps from the accelerometer and processor) and body posture ([0080]-[0085] the accelerometer measures posture and posture changes).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the modular wearable health monitor of Park in view of Ehrenreich with the sensing of steps taken and .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) as applied to claim 1 above, and further in view of Toth (US 20150351690 A1) (cited previously).
Regarding claim 11, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 1. Park does not teach a modular wearable health monitor wherein said housing further comprises an inductive charging module configured to allow inductive charging of said power source. 
Toth teaches a wearable health monitor wherein said housing further comprises an inductive charging module configured to allow inductive charging of said power source ([0139] patch modules may include inductive coupling to harvest power from a nearby source).
It would be obvious to one of ordinary skill in art at the time of invention to have modified the modular wearable health monitor of Park in view of Ehrenreich with the inductive charging module of Toth because this allows for the modules to “recharge the modules without the need for physical connections” [0139]. Further, examiner notes that this modification would comprise the use of known technique (inductive charger module) to improve similar devices (wearable patch sensors) in the same way (allows for charging wirelessly).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Ehrenreich (US20150305974A1) as applied to claim 12 above, and further in view of Sapounas (US 20080287748 A1) (cited previously).
Regarding claim 13, Park in view of Ehrenreich teaches a modular wearable health monitor substantially as claimed in claim 12.  Further, Park teaches a modular wearable health monitor wherein 
Park teaches a device with a communication link where notifications are generated by the device to be delivered by phone, email or text [0092]. Park does not teach wherein said programmable button is configured, when activated, to perform a function of alerting emergency responders.
Sapounas teaches a sensor system and wearable device wherein said programmable button is configured, when activated, to perform a function of alerting emergency responders ([0075] a button is activated allowing for alerting emergency responders to medical needs).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the modular wearable health monitor of Park in view of Ehrenreich with the programmable button to alert EMS because this button may “allows a monitored person to enter and update information at their convenience which they can draw upon quickly in an emergency or in a time of forgetfulness” [0083]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 November 2021